IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00228-CV

ULLJA KUNTZE,
                                                          Appellant
v.

SANDRA COWAN,
                                                          Appellee


                          From the 335th District Court
                             Burleson County, Texas
                              Trial Court No. 26,129


                                     ORDER

      Appellant filed “Appellant Ullja Kuntze’s Request to Reconsider making a ruling

on Motions” on November 1, 2107. It is denied. A ruling on all motions may not be

necessary for the disposition of an appeal. The Court will rule, if necessary, on the

motions pending in this appeal as and when appropriate.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed January 3, 2018